Opinion issued April 24, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00064-CV



KAZI N. HUSSAIN D/B/A SHOPPER SUPERMARKET, Appellant

V.

ALIEF INDEPENDENT SCHOOL DISTRICT, Appellee



On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 2004-53464



MEMORANDUM OPINION	We dismiss this appeal for lack of jurisdiction.  The judgment appealed was
signed February 15, 2005.  Appellant's notice of appeal was due to be filed within 30
days of the date the judgment was signed.  Tex. R. App. P. 26.1. Appellant did not file
his notice of appeal within the prescribed 30 days or file a motion to extend time to
file the notice of appeal within the prescribed 15 days thereafter.  See Tex. R. App.
P. 26.3.  Rather, appellant filed his notice of appeal on January 28, 2008, nearly three
years after the notice of appeal was due to be filed.
	After being notified that this appeal was subject to dismissal for want of
jurisdiction, appellant did not respond.  See Tex. R. App. P. 42.3(a) (allowing
involuntary dismissal of case).
	The appeal is dismissed for want of jurisdiction.  All pending motions are
denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.